Citation Nr: 1448928	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  09-46 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that denied service connection for sleep apnea.  

In August 2008, the Veteran appeared at a personal hearing at the RO.  A transcript of the hearing is in the Veteran's claim file.

In March 2012, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's claim file.  

In October 2012, the Board remanded the issue of entitlement to service connection for sleep apnea for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded by the Board in October 2012, partly to schedule the Veteran for a VA examination to address the etiology of his current sleep apnea.  The examiner was to provide an opinion as to whether it was at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea either began during or was otherwise caused by his military service.  Additionally, if the examiner found that the Veteran's sleep apnea was not related to his period of service, the examiner was to provide an opinion as to whether it was at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was aggravated (i.e., the underlying disease increased in severity beyond its natural progression) by his service-connected squamous cell carcinoma of the left true vocal cord, status post radiation treatment therapy.  

The October 2012 Board remand also directed that the examiner must address the Veteran's and his spouse's recollections that he had been a snorer since his military service, as well as the fact that sleep apnea was not diagnosed for a number of years after separation from service.  

Pursuant to the October 2012 Board remand, the Veteran was afforded a VA sleep apnea examination in December 2012.  There was a notation that the Veteran's claim file was reviewed.  The Veteran reported that since he had been in the service, he had experienced restlessness, hypersomnolence, and apneic periods.  He stated that he was treated for a sleep disorder and for anxiety.  The Veteran indicated that he was currently provided with a continuous positive airway pressure (CPAP) machine, but that he was unable to use it due to discomfort and daily fatigue.  

The Veteran's spouse stated that the Veteran would shuffle his feet during sleep and that he had constant upper body movement.  She indicated that he would have periods of apnea, but that she did not know for how long the periods would last.  The Veteran's spouse indicated that she would have to punch the Veteran to get him to start breathing again and that over the previous few years, his sleep apnea had worsened.  She maintained that the Veteran would breathe for a few seconds and then stop.  It was noted that the Veteran and his spouse both contended that his obstructive sleep apnea had always been bad, but that they were unable to describe his change in symptoms, other than to indicate that it had worsened.  

The diagnosis was obstructive sleep apnea, with a date of diagnosis in 2007.  The examiner commented that the Veteran's claimed obstructive sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that her opinion was based on the Veteran's spouse's statements in regards to the Veteran's sleep habits and periods of apnea, with no medical treatment sought despite the severity of the symptoms that the Veteran and his spouse reported.  It was noted that there was a thirty-five year lapse since the onset of the symptoms and the report of the symptoms.  The examiner indicated that examinations dated in 1967 and 1969 (during the Veteran's period of service) did not report symptoms related to obstructive sleep apnea.  The examiner stated that the Veteran complained of headaches in 1969, but that the documentation indicated that his headaches began before entering the military.  It was noted that the Veteran complained of leg discomfort during sleep in October 2001 and that a March 2002 neurology follow-up indicated that possibility of restless leg syndrome and the possibility of sleep apnea syndrome.  The examiner maintained she was unable to establish a nexus between the Veteran's military service and his current obstructive sleep apnea.  

The examiner also indicated that the Veteran's claimed obstructive sleep apnea, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner reported that structural abnormalities in the skull, or airways that reduced air pressure, could produce sleep apnea syndrome.  It was noted that people with micrognathia, retrognathia, enlarged tonsils, tongue enlargement, and acromegaly were especially predisposed to obstructive sleep apnea.  The examiner stated that abnormalities or weakness in the muscles that surrounded the airway could also contribute to obstructive sleep apnea.  The examiner indicated that problems with the soft palate were also associated with many cases of sleep apnea.  It was noted that obesity could contribute to sleep apnea when fat deposits clogged the throat.  

The examiner reported that early squamous cell carcinoma of the vocal cords was a radiocurable disease and that, in most cases, radiation therapy was the treatment of choice.  It was noted that as tumors would grow, they would encroach on the airway and affect the muscles of the voice box.  The examiner stated that the structure of the voice box also provided rigid support for the trachea (windpipe) to facilitate respiration.  The examiner indicated that compromise of such function caused shortness of breath, as well as noisy and labored breathing.  The examiner maintained that progress notes showed no reoccurrence of the Veteran's vocal cord carcinoma.  It was noted that evidence based literature indicated that treatment for vocal cord carcinoma by radiation had been shown to improve symptoms of obstructive sleep apnea, versus worsening symptoms.  

The opinions provided by the examiner, pursuant to the December 2012 VA sleep apnea examination, are inconsistent.  The examiner indicated that the Veteran's claimed obstructive sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  However, the examiner also maintained that the Veteran's claimed obstructive sleep apnea, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  There is no evidence that the Veteran's sleep apnea existed prior to his period of service.  

Additionally, the examiner indicated that she based her opinion that the Veteran's sleep apnea was not related to his period of service, in part, from the Veteran's spouse's statements in regards to his sleep habits and periods of apnea, with no medical treatment sought despite the severity of the symptoms that the Veteran and his spouse reported.  It is unclear what the examiner meant by the Veteran's spouse's statements, as to his sleep habits and apnea, because both the Veteran and his spouse have asserted that the Veteran had sleep and snoring problems during and since service.  The Veteran is competent to report having symptoms that he thought were sleep apnea during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Further, the October 2012 Board remand specifically indicated that examiner must address the Veteran's and his spouse's recollections that he had suffered from snoring problems since his military service.  

The examiner also indicated that it was noted that evidence based literature indicated that treatment for vocal cord carcinoma by radiation had been shown to improve symptoms of obstructive sleep apnea, versus worsening symptoms.  The examiner did not specifically provide an opinion whether the Veteran's service-connected squamous cell carcinoma of the left true vocal cord aggravated his sleep apnea.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), a decision issued by the United States Court of Appeals for Veterans Claims (Court), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  

In light of the deficiencies with the opinions provided by the examiner, pursuant  to the December 2012 VA sleep apnea examination, the Board finds Veteran has not been afforded an adequate VA examination as to his claim for service connection for sleep apnea.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for sleep problems since August 2013.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional, who has not previously examined him, to determine the nature and likely etiology of his claimed sleep apnea.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  Based on a review of the claim file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that his current sleep apnea is related to and/or had its onset during his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's and his spouse's recollections that he has suffered from snoring problems since his period of service, as well as the fact that sleep apnea was not diagnosed for a number of years after separation from service.  The examiner is advised that there is no evidence of record that the Veteran's sleep apnea pre-existed his period of service.  

The examiner must further opine as to whether the Veteran's service-connected squamous cell carcinoma of the left true vocal cord, or any other service-connected disability, caused or aggravated the Veteran's current sleep apnea.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



